FILED
                            NOT FOR PUBLICATION                             JUN 18 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



OSCAR BECERRA; JULIAN                            No. 11-56840
ABRAHAM,
                                                 D.C. No. 3:07-cv-01606-JAH-
              Plaintiffs - Appellants,           POR

  v.
                                                 MEMORANDUM *
ENTERPRISE RENT-A-CAR
COMPANY OF LOS ANGELES,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                        Argued and Submitted June 4, 2013
                              Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and STEIN, District Judge.**

       Appellants, Oscar Becerra and Julian Abraham, appeal the dismissal of their




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Sidney H. Stein, District Judge for the U.S. District
Court for the Southern District of New York, sitting by designation.
complaint pursuant to Rule 12(b)(6). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      The viability of Becerra’s and Abraham’s case depends entirely on whether

or not Mexican law prohibits Mexican nationals from driving an American rental

car into Mexico. Although the district court gave them four opportunities--in the

form of amended complaints--adequately to allege and to demonstrate the viability

of this necessary legal proposition, they failed to do so. As such, Appellants’

causes of action that are dependent upon the foreign law violation fail to state a

claim that crosses “the line from conceivable to plausible.” Ashcroft v. Iqbal, 556

U.S. 662, 680 (2009) (internal quotation marks omitted).

      Appellants also fail to state a claim regarding the insurance policy.

Assuming arguendo that Enterprise was Appellants’ insurance agent, Enterprise

was not negligent for failing to procure insurance for Appellants that would cover

legal issues in Mexico based upon Appellants’ request for insurance that would

“cover everything in Mexico.” See Jones v. Grewe, 234 Cal. Rptr. 717, 721 (Cal.

Ct. App. 1987). Enterprise did not conceal or misrepresent the terms of the policy,

which were written in both Spanish and English. Finally, Enterprise did not take

any action that frustrated Appellants’ rights under the policy.

      AFFIRMED.


                                          2